Citation Nr: 0429085	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-05 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, varicose veins of the left leg, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a separate compensable evaluation for 
surgical scars of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk

INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957, and January 1958 to January 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran an 
increased rating for his service-connected varicose veins, 
currently rated as 10 percent disabling.

The veteran testified at a hearing before a decision review 
officer in June 2003.  During his hearing he indicated that 
the surgical scars involving the left lower extremity were 
symptomatic.  The issue of entitlement to a separate 
compensable rating for the surgical scars is included in the 
veteran's current appeal and is properly before the Board for 
appellate consideration at this time.  Thus the issues are as 
stated on the title page of this decision.  

The issue of entitlement to a separate compensable rating for 
the surgical scars of the left leg is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDING OF FACT

The postoperative residuals of left leg varicose veins are 
manifested by intermittent edema and complaints of pain.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
varicose veins of the left leg have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, a statement of the case dated 
January 2003, and a supplemental statement of the case dated 
January 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding this claim, and the 
evidence which has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in letters dated August 2001 and September 2002.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran received VA examinations during the course of 
this appeal, the most recent in June 2003.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

Historically, in an August 1982 rating decision, the veteran 
was granted service connection at a 10 percent evaluation for 
varicose veins of the left leg.  That decision was based on 
service medical records for the veteran's second enlistment 
which indicated that the veteran reported a history of 
asymptomatic varicose veins for the five years prior to 
admission, and symptomatic approximately eight months prior 
to admission.  Service medical records from the veteran's 
second period of service indicate that the veteran underwent 
vein ligation and phlebectomy of the left greater saphenous 
vein in January 1960.  In December 1960, the veteran 
underwent a second phlebectomy for recurrent varicose veins 
of the left leg in both long and short saphenous system.  The 
10 percent rating has remained in effect since the August 
1982 rating decision.

In August 2001, the veteran submitted a claim for an 
increased evaluation of his service-connected left leg 
varicose veins.  

An October 2001 VA examination report indicates that the 
veteran complained of left knee and ankle pain that easily 
went away, but worsened with ambulation.  The veteran wore a 
brace, which improved his symptoms.  On examination, there 
was no evidence of varicose vein recurrence and no evidence 
of edema.  The veteran had tenderness when he overextended 
his left knee and ankle.  The examiner's impression was 
status post varicose vein stripping, with no evidence of 
varicose vein recurrence.  The examiner noted that veteran's 
pain could be related to his tendons.

The veteran was treated at a VA outpatient clinic from 2001 
to 2003 for various disorders.  These records show a history 
of coronary artery disease, a cerebral vascular accident, and 
peripheral vascular disease.  A November 2001 VA cardiac 
treatment report indicates that there was trace edema in the 
veteran's extremities. A May 2002 VA cardiac treatment report 
indicates that the veteran had no complaints of lower 
extremity edema.  On examination, there was no clubbing, 
cyanosis, or edema of the extremities.  

A letter from a VA outpatient clinic, dated June 2002, 
indicates that the veteran had discomfort when walking due to 
a "SC after surgery."  The letter advised that the veteran 
should have a first floor apartment so as to eliminate the 
need for him to climb stairs.

A July 2002 VA consultation report indicates that the veteran 
reported that he was able to get around okay, however he did 
have some limitations with regard to his legs.  He reported 
that he had an operation in the past.  The veteran denied 
having lower extremity edema.  On examination, there was no 
cyanosis, clubbing, or edema of the lower extremities.  There 
was slight swelling of the left leg, which the examiner noted 
was consistent with his past injury and surgery.  

A November 2002 VA cardiac treatment report indicated that 
the veteran's legs showed trace-pitting edema.

A June 2003 VA examination report indicates that the veteran 
reported that while he was in the service in 1960, he 
experienced pain in his left lower extremity and subsequently 
underwent a venous stripping operation.  He reported that 
after that, he was not able to do any marching at all because 
of the pain.  After discharge, he continued to experience 
pain in his left leg, especially in the posterior portion of 
the knee.  He reported that he had tried elastic stockings 
but they did not help, and he was using a brace.  He reported 
that the pain occurred after walking 5 to 10 steps, and was 
worse in the back of his knee.  He indicated that sometimes 
he was awakened at night by the pain.  He reported that his 
leg swelled, especially in the latter part of the day.  On a 
scale of 1 to 10, the veteran reported that his left leg pain 
averages a 7 out of 10.  

On examination, it was noted that the veteran was wearing a 
left lower extremity brace.  There was no edema.  Small 
superficial veins were prominent in both legs, more so in the 
left.  There were scars of the left leg. There was 
depigmentation.  The examiner noted that the veteran 
complained of soreness in the back of the knee, but on 
examination, there was no swelling, redness, nor increased 
warmth of the skin or the knee itself.  The examiner's 
impression was pain, left lower extremity, status post venous 
stripping and multiple, non-tender scars of the left lower 
extremity status post venous stripping.  

At a June 2003 hearing at the RO, the veteran indicated that 
he has had pain ever since the operation on his left leg.  He 
reported that he wore a brace, and that his leg would swell, 
get red, and keep his leg from bending back.  He reported 
that his left leg would swell a couple of times a month.  He 
reported that he could stand only three to five minutes 
before his leg pain would begin.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  
The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The RO has assigned a 10 percent rating for varicose veins of 
the left lower extremity in accordance with the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. § 
4.104, Diagnostic Code 7120 (2004).

Diagnostic Code 7120 provides for the evaluation of varicose 
veins.  A 10 percent rating is warranted for intermittent 
edema of extremity or aching and fatigue in leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery.  A 20 percent 
rating is warranted for persistent edema, incompletely 
relieved by elevation of an extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating 
is warranted for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive, board-like edema with constant pain at rest.

The October 2001 VA examination showed that there was no 
evidence of varicose vein recurrence, and no evidence of 
edema.  Although VA treatment reports in November 2001 and 
November 2002 show edema of the left lower extremity, May 
2002 and July 2002 treatment report indicate no edema of the 
extremity.  Additionally, the June 2003 VA examination showed 
no edema.  As such these findings do not show the present of 
persistent edema.  The June 2003 VA examination showed small 
superficial veins with no swelling, redness, or increased 
warmth of the skin.  After reviewing the record, it is the 
judgment of the Board that the criteria for a rating in 
excess for the varicose veins of the left leg have not been 
met.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).


ORDER

Entitlement to an increased evaluation for varicose veins of 
the left leg is denied.


REMAND

The veteran during his June 2003 hearing indicated that the 
surgical scars involving the left lower extremity were 
symptomatic.  The June 2003 VA examination included an 
evaluation of the scars of the left leg.  However, the 
examiner did not indicate whether the scars resulted in any 
limitation of motion of an associated joint.  As such, the 
Board is of the opinion that another examination is 
warranted.

The Board also notes that during the course of the appeal the 
regulations for evaluation of skin disabilities, including 
scars, were revised, effective on August 30, 2002. 67 Fed. 
Reg. 49590 (July 31, 2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of the service-
connected scars of the left leg. The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All tests and 
studies deemed necessary should be 
performed.  The examiner is requested to 
provide a detailed description of the 
scars, to include whether the scars are 
deep or superficial, tender and painful 
on objective demonstration, poorly 
nourished with repeated ulceration, or 
result in functional impairment of the 
part affected.  The examiner should also 
indicate whether the scars are 
superficial and unstable or superficial 
and painful on examination.  The examiner 
should indicate whether there is any 
sensory loss associated with the scars.  

2.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, which 
includes the old and revised rating 
criteria for evaluating scars, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



